McRAE, Justice,
dissenting:
I dissent from the majority in this case because the appellate court’s role is not to substitute its decision in place of the jury. The jury is the one who is able to see the witnesses, determine their credibility and make a decision. The informant did identify the defendant as the one who sold the cocaine to him and it was purely a jury decision to give weight and credibility to that witness. They obviously did, and find*1283ing no error in the record, our role should be simply to affirm.
HAWKINS, P.J., joins this opinion.